Citation Nr: 0808108	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-10 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied an application to reopen a 
claim of entitlement to service connection for lumbosacral 
strain.  In August 2007, the veteran testified at a hearing 
before the undersigned.

Entitlement to service connection for a low back disorder was 
earlier denied in a January 1969 rating decision.  
Applications to reopen a claim of entitlement to service 
connection for lumbosacral strain were denied in July 1998 
and June 1999 rating decisions.  These decisions are final.  
38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of any RO 
action, the current claim to reopen may be considered on the 
merits only if new and material evidence has been submitted 
since the last final decision.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).  

The issue of entitlement to service connection for 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence received since the June 1999 rating decision is 
new and when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for 
lumbosacral strain.




CONCLUSION OF LAW

The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for lumbosacral strain.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his lumbosacral strain began during 
or is a result of his military service as a Navy Seabee.  It 
is requested that the veteran be afforded the benefit of the 
doubt. 

Service connection for a low back disorder was previously 
denied by the RO in a January 1969 rating decision based on a 
finding that the in-service back injury was acute in nature 
given that the subsequent separation examination was negative 
for a back disability and the fact that he had a subsequent 
post-service back injury.  Later in January 1969, the veteran 
was provided notice of this denial at his last address of 
record and he did not appeal.  Thereafter, in July 1998 and 
June 1999 rating decisions, VA declined to reopen the issue 
of entitlement to service connection for lumbosacral strain.  
The veteran was provided notice of those denials at his last 
address of record and did not appeal.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the June 1999 decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claim's folder since the rating 
decision in question and finds that the evidence includes, 
for the first time, medical opinion evidence indicating that 
the veteran's current disorder may be due to military 
service.  Specifically, a May 2003 letter from L. Mercer 
McKinley, M.D., includes the opinion that the veteran's low 
back disorder "appear to have begun during his service in 
Viet Nam in the 1960's."

This statement, the credibility of which must be presumed, 
Kutscherousky, supra, provides for the first time medical 
evidence that current lumbosacral strain is due to military 
service.  Thus, the Board finds that the additional medical 
evidence is both new and material as defined by regulation.  
38 C.F.R. § 3.156(a).  The claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), because the Board is 
rendering a decision in favor of the veteran to the extent 
outlined above and is remanding the underlying claim of 
entitlement to service connection, a discussion of the VCAA 
is unnecessary at this time with respect to this aspect of 
the appeal.  


ORDER

The claim of entitlement to service connection for 
lumbosacral strain is reopened.




REMAND

While the veteran has submitted new and material evidence to 
reopen the lumbosacral strain claim, given the state of the 
law and evidence as discussed below, the Board finds that the 
underlying claim must be remanded for further evidentiary 
development before the merits may be addressed.

In this regard, the veteran testified at his August 2007 
personal hearing that in 1968 he received treatment for his 
low back disorder at the Cleveland VA Medical Center.  He 
also testified that in either 1967 or 1968 he failed 
employment examinations with Jones & Laughlin Steel Mill and 
White Motors, both in Cleveland, because of his low back 
disorder.  

While the record shows that the veteran's December 1968 VA 
examination was conducted at the Cleveland VA Medical Center, 
the record does not contain treatment records from the 
Cleveland VA Medical Center.  Similarly, the record does not 
contain a request for these employment examinations.  
Accordingly, the Board finds that a remand to attempt to 
obtain these records is required.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); Also see Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In this regard, the Board notes that except for the December 
1968 VA examination report, the record is devoid of medical 
evidence showing complaints, diagnoses, or treatment for a 
low back disorder from the time of the veteran's 1967 
separation from active duty until 1985 - almost 20 years.  
Therefore, on remand, the veteran should be invited to 
identify the location of any other relevant medical records 
so that VA may obtain them on his behalf.  See 38 U.S.C.A. 
§ 5103A(b); But see Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).   

If the above development uncovers any relevant evidence, 
because governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment, the Board also 
finds that VA should obtain an addendum to the December 2004 
VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.326 (2007); Green v. Derwinski, 1 Vet. App. 121 
(1991). 

Therefore, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the veteran 
and notify him that the current record is 
devoid of medical evidence showing 
complaints, diagnoses, or treatment for 
lumbosacral strain for almost the first 
20 years following his separation from 
military service.  The veteran should 
thereafter be invited to identify the 
location of any other relevant medical 
records so that VA may obtain them on his 
behalf.  

2.  After obtaining all needed 
authorizations, the RO/AMC should attempt 
to obtain and associate with the record 
all of the records identified by the 
veteran, including all of his post-1967 
treatment records from the Cleveland, 
Ohio VA Medical Center as well as his 
employment examinations from Jones & 
Laughlin Steel Mill and White Motors (or 
their successors).  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  
All actions to obtain the requested 
records should be documented fully in the 
claim's file and if they cannot be 
located or no such records exist the 
veteran should be notified in writing.  

3.  If relevant records from any of the 
above locations are obtained, the claim's 
file should be forwarded to the December 
2004 VA examiner, if available, or 
another orthopedist if he is not.  
Thereafter, after a review of the record 
on appeal, the examiner should be asked 
if the additional evidence requires an 
amendment to the December 2004 opinion as 
to the origins of the claimant's 
lumbosacral strain.

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development should be undertaken in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See 38 U.S.C.A. §§ 5100, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).

5.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  The 
RO/AMC is advised that it is to make a 
determination based on the appropriate 
regulations as well as any further 
changes in the VCAA, and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


